Citation Nr: 1640754	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-17 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for hemorrhoids, external, with surgical resection and residuals of internal hemorrhoids ("hemorrhoids").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his July 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, the Veteran withdrew that request in September 2014 correspondence.  Thus, his hearing request is considered withdrawn, and no further action is necessary.  38 C.F.R. § 20.704(e) (2015).

The Board acknowledges that the Veteran also initiated an appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) by submitting a timely notice of disagreement in July 2012, and that, in September 2016 correspondence submitted to his United States Senator, he indicated he believed the appeal was still pending.  However, the RO issued a statement of the case (SOC) in response to the Veteran's notice of disagreement in May 2014, and the Veteran did not subsequently submit a substantive appeal.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period in which to file a substantive appeal was not jurisdictional and that VA could therefore waive any question of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  In this case, in contrast to Percy, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal."  Percy, 23 Vet. App. at 46.  Indeed, VA did not take any action to treat the issue as being on appeal and, until the Veteran raised it in September 2016, there was no reference in the record to a continued claim of entitlement to an initial evaluation in excess of 30 percent for PTSD subsequent to the SOC.  Accordingly, the facts of this case are distinguished from Percy, and the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is not currently within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, further development is necessary prior to adjudication of the Veteran's claim of entitlement to an initial compensable evaluation for hemorrhoids.

During a November 2009 VA examination, the Veteran reported that he underwent a hemorrhoidectomy in 1981 and a sphincterotomy, for constipation and scarring from the 1981 procedure, in 2002.  The records associated with the Veteran's 1981 and 2002 surgical procedures are not currently associated with the claims file, nor are records from a private primary care physician the Veteran identified in his 2009 claim application.  On remand, the Veteran should be given the opportunity to provide or authorize VA to obtain the foregoing potentially relevant records and to identify any additional, relevant private treatment records.

Furthermore, although the RO reported electronically reviewing VA treatment records dated through April 2015 in an April 2015 SSOC issued in connection with this claim, the most recent VA treatment records included in the claims file are dated May 2011.  Thus, on remand, updated VA treatment records must also be associated with the claims file.

Finally, the Veteran reported during an April 2015 VA rectum and anus conditions examination that, in addition to experiencing repeated bouts of external hemorrhoid pain, he experienced problems with incontinence of stool, especially when he had to wait to have a bowel movement.  Upon physical examination, the examiner noted apparent scarring in the Veteran's sphincter, but did not further discuss the Veteran's reported episodes of incontinence.  Although this evidence suggests that the Veteran could be entitled to a separate rating for fecal incontinence or leakage in connection with his service-connected hemorrhoid condition, the 2015 examiner did not adequately discuss the cause and severity of that symptom and it is not addressed elsewhere in the record.  As a result, remand for an additional VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records, to specifically include records documenting his 1981 hemorrhoidectomy and 2002 sphincterotomy, and records from the private physician he identified in his 2009 claim application.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Obtain any outstanding VA treatment records dated since May 2011 and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Then, schedule the Veteran for a VA rectum and anus examination to determine the current severity of his hemorrhoids.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  
In addition to completing the disability benefits questionnaire (DBQ) associated with the requested examination, the examiner should specifically discuss whether the fecal leakage/incontinence the Veteran described during his April 2015 VA examination is a manifestation of his hemorrhoid condition, including the surgeries performed to treat that condition.  If so, he or she should provide information as to the severity of the leakage/incontinence based on the examination findings and the Veteran's descriptions of that symptom.  Any additional, relevant DBQs, to include a scars DBQ, should also be completed if deemed necessary.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

